DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,143,433. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 11,143,433 shows an apparatus comprising: (claim 1, line 1)
a drain pan comprising: (claim 1, lines 2-4)
a pan base (claim 1, line 5);
a left pan side extending along a left pan edge of the pan base (claim 1, lines 6-8); 
a right pan side extending along a right pan edge of the pan base (claim 1, lines 9-11); 
a front pan side extending along a front pan edge of the pan base and comprising a first horizontal notch that extends along a portion of the front pan side; and (claim 1, lines 12-16)
a rear pan side extending along a rear pan edge of the pan base and comprising a second horizontal notch that extends along a portion of the rear pan side; and (claim 1, lines 17-23)
a drain pan extension slidably coupled to the drain pan, the drain pan extension comprising: (claim 1, lines 24-25)
an extension base (claim 1, line 26); 
a front extension side extending along a front edge of the extension base, wherein an outer surface of the front extension side comprises a first pin that is configured to fit and move horizontally within the first horizontal notch; and (claim 1, lines 28-35)
a rear extension side extending along a rear edge of the extension base, wherein an outer surface of the rear extension side comprises a second pin that is configured to fit and move horizontally within the second horizontal notch (claim 1, lines 36-43); 
wherein a bottom extension surface of the extension base comprises one or more first stoppers (claim 1, lines 44-45).
Regarding claim 2, US 11,143,433 further shows wherein the one or more first stoppers are positioned such that the drain pan extension is securably configurable in: (claim 1, lines 45-48)
 a first configuration in which the drain pan extension extends above the drain pan at a first angle relative to the drain pan; and (claim 1, lines 49-51)
a second configuration in which the one or more first stoppers contact the left pan side, and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a second angle relative to the drain pan (see claim 1, lines 52-56).
Regarding claim 3, US 11,143,433 further shows further comprising a horizontal evaporator coil positioned above the drain pan, wherein the second angle is determined based at least in part on a height of the horizontal evaporator coil above the drain pan (see claim 2, lines 2-4; claim 2).
Regarding claim 4, US 11,143,433 further shows wherein the second angle is determined based on one or more of a length of the first horizontal notch, a length of the second horizontal notch, a position of the one or more first stoppers, and a height of the one or more first stoppers (see claim 3).
Regarding claim 5, US 11,143,433 further shows further comprising a horizontal evaporator coil positioned above the drain pan, wherein the drain pan extension further comprises a clasp or lock configured to secure the drain pan extension to the horizontal evaporator coil in the first configuration (see claim 4).
Regarding claim 6, US 11,143,433 further shows wherein the drain pan extension and the drain pan comprise the same material (see claim 5).
Regarding claim 7, US 11,143,433 further shows wherein the drain pan extension comprises a corrosion-resistant material (see claim 6).
Regarding claim 8, US 11,143,433 further shows wherein the bottom extension surface of the extension base comprises one or more second stoppers such that the drain pan extension is securably configurable in a third configuration in which the one or more second stoppers contact the left pan side and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a third angle relative to the drain pan, wherein the third distance is greater than the second distance and the third angle is less than the second angle (see claim 7).

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 11,143,433. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 9, US 11,143,433 shows an apparatus comprising (claim 8, line 1): 
a horizontal evaporator coil (claim 8, line 2); 
a drain pan attached to a base of the horizontal evaporator coil and configured to receive liquid condensate from the horizontal evaporator coil positioned above the drain pan, the drain pan comprising (claim 8, lines 3-6): 
a pan base (claim 8, line 7); 
a left pan side extending along a left pan edge of the pan base (claim 8, lines 8-10); 
a right pan side extending along a right pan edge of the pan base (claim 8, lines 11-13); 
a front pan side extending along a front pan edge of the pan base and comprising a first horizontal notch that extends along a portion of the front pan side; and (claim 8, lines 14-19)
a rear pan side extending along a rear pan edge of the pan base and comprising a second horizontal notch that extends along a portion of the rear pan side; and (claim 8, lines 20-25)
a drain pan extension slidably coupled to the drain pan, the drain pan extension comprising: (claim 8, lines 26-27)
an extension base (claim 8, line 28); 
a front extension side extending along a front edge of the extension base, wherein an outer surface of the front extension side comprises a first pin configured to fit and move horizontally within the first horizontal notch; and (claim 8, lines 30-37)
a rear extension side extending along a rear edge of the extension base, wherein an outer surface of the rear extension side comprises a second pin configured to fit and move horizontally within the second horizontal notch (claim 8, lines 28-45); 
wherein a bottom extension surface of the extension base comprises one or more first stoppers (claim 8, lines 46-47).
Regarding claim 10, US 11,143,433 further shows wherein the one or more first stoppers are positioned such that the drain pan extension is securably configurable in: (claim 8, lines 47-50)
a first configuration in which the drain pan extension extends above the drain pan at a first angle relative to the drain pan; and (claim 8, lines 51-53)
a second configuration in which the one or more first stoppers contact the left pan side, and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a second angle relative to the drain pan (claim 8, lines 54-58).
Regarding claim 11, US 11,143,433 further shows wherein the first angle is determined based on a predetermined rate of air flow across the horizontal evaporator coil during operation of the horizontal evaporator coil (claim 9).
Regarding claim 12, US 11,143,433 further shows wherein the first angle is determined based on one or more of the length of the first horizontal notch, the length of the second horizontal notch, the position of the one or more first stoppers, and a height of the one or more first stoppers (claim 10).
Regarding claim 13, US 11,143,433 further shows further comprising a first clasp or lock configured to secure the drain pan extension to the horizontal evaporator coil in the first configuration (claim 11).
Regarding claim 14, US 11,143,433 further shows wherein the bottom extension surface of the extension base comprises one or more second stoppers positioned such that the drain pan extension is securably configurable in a third configuration in which the one or more second stoppers contact the left pan side and at least a portion of the drain pan extension extends beyond the left pan side of the drain pan at a third angle relative to the drain pan, wherein the third distance is greater than the second distance and the third angle is less than the second angle (see claim 12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “the third distance” and “the second distance”.  There is insufficient antecedent basis for these limitations in the claim, since no distances have been defined.  Thus the limitations cannot be understood.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “the length of the first horizontal notch” and “the length of the second horizontal notch”.  There is insufficient antecedent basis for “the length” in the claims (c.f. claim 4).  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “in the first configuration”.  There is insufficient antecedent basis for this limitation in the claims.  It is believed claim 13 should be dependent on claim 10, not claim 9.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations “the third distance” and “the second distance”.  There is insufficient antecedent basis for these limitations in the claim, since no distances have been defined.  Thus the limitations cannot be understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 958,857: cited by Applicant: cited by Examiner in parent) in view of Hawley et al. (US 2016/0209101: cited by Applicant: cited by Examiner in parent).
Regarding claim 1, Dennis discloses an apparatus comprising: 
a drain pan (see at least drainer #2) comprising: 
a pan base (see at least bottom of section #3); 
a left pan side extending along a left pan edge of the pan base (see at least open side opposite end wall #7 of section #3); 
a right pan side extending along a right pan edge of the pan base (see at least end wall #7 of section #3); 
a front pan side extending along a front pan edge of the pan base (see at least side #6 of section #3 facing out of the page) and comprising a first horizontal notch that extends along a portion of the front pan side (see at least notch #12; lines 64-69); and 
a rear pan side extending along a rear pan edge of the pan base (see at least side #6 of section #3 facing into on the page) and comprising a second horizontal notch that extends along a portion of the rear pan side (see at least notch #12; lines 64-69); and 
a drain pan extension slidably coupled to the drain pan (see at least section #4), the drain pan extension comprising: 
an extension base (see at least bottom of section #4); 
a front extension side extending along a front edge of the extension base (see at least side #6 of section #4 facing out of the page), wherein an outer surface of the front extension side comprises a first pin that is configured to fit and move horizontally within the first horizontal notch (see at least pin #13; lines 64-69); and 
a rear extension side extending along a rear edge of the extension base (see at least side #6 of section #4 facing into the page), wherein an outer surface of the rear extension side comprises a second pin that is configured to fit and move horizontally within the second horizontal notch (see at least pin #13; lines 64-69). 
Dennis does not disclose wherein a bottom extension surface of the extension base comprises one or more first stoppers.
Hawley et al. teaches another drain pan having an extension base wherein a bottom extension surface of the extension base comprises one or more first stoppers (see at least flanges #29 which extend downward from a bottom surface of extension ramps #12/#13; paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Dennis with wherein a bottom extension surface of the extension base comprises one or more first stoppers, as taught by Hawley et al., to improve the drain pan of Dennis by allowing for registered engagement of the extension base and the pan base (see at least Hawley et al. paragraph [0030]), thus improving the structural rigidity of the drain pan and preventing accidental disassembly.

Regarding claim 6, Dennis further discloses wherein the drain pan extension and the drain pan comprise the same material (see at least lines 34-40: both sections are made of perforated sheet metal).
Regarding claim 7, Dennis further discloses wherein the drain pan extension comprises a corrosion-resistant material (see at least lines 34-40: both sections are made of perforated sheet metal.  Sheet metal is a corrosion-resistant alloy).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2007/0169497: cited by Applicant: cited by Examiner in parent) in view of Dennis (US 958,857: cited by Applicant: cited by Examiner in parent) and Hawley et al. (US 2016/0209101: cited by Applicant: cited by Examiner in parent).
Regarding claim 9, Rios discloses an apparatus comprising: 
a horizontal evaporator coil (evaporator coil #6; paragraph [0006]); 
a drain pan (see at least drain pan #14) attached to a base of the horizontal evaporator coil and configured to receive liquid condensate from the horizontal evaporator coil positioned above the drain pan (coil brace #8 attaches evaporator coil #6 to pan #14; paragraphs [0028]; [0026]), the drain pan comprising: 
a pan base (bottom of drain pan #14); 
a left pan side extending along a left pan edge of the pan base (see at least side of drain pan #14 toward the top left of the page in Figure 2); 
a right pan side extending along a right pan edge of the pan base (see at least side of drain pan #14 toward the lower right of the page in Figure 2); 
a front pan side extending along a front pan edge of the pan base (see at least side of drain pan #14 facing the lower left of the page in Figure 2);
a rear pan side extending along a rear pan edge of the pan base (see at least side of drain pan #14 facing the upper right of the page in Figure 2); and
a drain pan extension coupled to the drain pan (see at least splash guard #45A/B and wire #90A/#90B); 
Rios does not disclose the front pan side comprising a first horizontal notch that extends along a portion of the front pan side; and the rear pan side comprising a second horizontal notch that extends along a portion of the rear pan side; and the drain pan extension slidably coupled to the drain pan, the drain pan extension comprising: an extension base; a front extension side extending along a front edge of the extension base, wherein an outer surface of the front extension side comprises a first pin configured to fit and move horizontally within the first horizontal notch; and a rear extension side extending along a rear edge of the extension base, wherein an outer surface of the rear extension side comprises a second pin configured to fit and move horizontally within the second horizontal notch; wherein a bottom extension surface of the extension base comprises one or more first stoppers.
Dennis teaches another drain pan (see at least drainer #2) comprising: 
a pan base (see at least bottom of section #3); a left pan side extending along a left pan edge of the pan base (see at least open side opposite end wall #7 of section #3); a right pan side extending along a right pan edge of the pan base (see at least end wall #7 of section #3); 
a front pan side extending along a front pan edge of the pan base (see at least side #6 of section #3 facing out of the page) and comprising a first horizontal notch that extends along a portion of the front pan side (see at least notch #12; lines 64-69); and a rear pan side extending along a rear pan edge of the pan base (see at least side #6 of section #3 facing into on the page) and comprising a second horizontal notch that extends along a portion of the rear pan side (see at least notch #12; lines 64-69); and a drain pan extension slidably coupled to the drain pan (see at least section #4), the drain pan extension comprising: an extension base (see at least bottom of section #4); a front extension side extending along a front edge of the extension base (see at least side #6 of section #4 facing out of the page), wherein an outer surface of the front extension side comprises a first pin that is configured to fit and move horizontally within the first horizontal notch (see at least pin #13; lines 64-69); and a rear extension side extending along a rear edge of the extension base (see at least side #6 of section #4 facing into the page), wherein an outer surface of the rear extension side comprises a second pin that is configured to fit and move horizontally within the second horizontal notch (see at least pin #13; lines 64-69). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan in the apparatus of Rios with the front pan side comprising a first horizontal notch that extends along a portion of the front pan side; and the rear pan side comprising a second horizontal notch that extends along a portion of the rear pan side; and the drain pan extension slidably coupled to the drain pan, the drain pan extension comprising: an extension base; a front extension side extending along a front edge of the extension base, wherein an outer surface of the front extension side comprises a first pin configured to fit and move horizontally within the first horizontal notch; and a rear extension side extending along a rear edge of the extension base, wherein an outer surface of the rear extension side comprises a second pin configured to fit and move horizontally within the second horizontal notch, as taught by Dennis, to improve the drain pan in the apparatus of Rios by allowing for size adjustment according to installation location (see at least Dennis lines 13-18). 
Rios as modified by Dennis does not disclose wherein a bottom extension surface of the extension base comprises one or more first stoppers.
Hawley et al. teaches another drain pan having an extension base wherein a bottom extension surface of the extension base comprises one or more first stoppers (see at least flanges #29 which extend downward from a bottom surface of extension ramps #12/#13; paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Rios in view of Dennis with wherein a bottom extension surface of the extension base comprises one or more first stoppers, as taught by Hawley et al., to improve the drain pan of Rios in view of Dennis by allowing for registered engagement of the extension base and the pan base (see at least Hawley et al. paragraph [0030]), thus improving the structural rigidity of the drain pan and preventing accidental disassembly.

Allowable Subject Matter
Claims 2, 3-5, 8, and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if the double patenting rejections were overcome.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763